DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Thomas E. Keely (Reg. No. 67,138) on February 4, 2022.

C.	The application has been amended as follows: 

Cancel Claim 2:
2.	(Cancelled)

Claim 7 is amended as follows:
7. 	The method of claim 1, further comprising: 
applying a small amount of energy to the target tissue in a pre-heat stage; 
measuring a temperature curve in the pre-heat stage; and 
determining an amount of ablation energy to apply to the target tissue based on the temperature curve measured in the pre-heat stage.

Claim 8 is amended as follows:
8. 	The method of claim 7, further comprising: 
determining a rate of change of at least a portion of the temperature curve measured in the pre-heat stage; and 
determining the amount of ablation energy based on the rate of change of at least a portion of the temperature curve measured in the pre-heat stage.
Claim 9 is amended as follows:
9. 	The method of claim 1, further comprising: 
cooling the target tissue in a pre-heat stage; 
measuring a temperature curve in the pre-heat stage; and 
determining an amount of ablation energy to apply to the target tissue based on the temperature curve measured in the pre-heat stage.
Claim 10 is amended as follows:
10. 	The method of claim 9, further comprising: 
determining a rate of change of at least a portion of the temperature curve measured in the pre-heat stage; and 
determining the amount of ablation energy based on the rate of change of at least the portion of the temperature curve measured in the pre-heat stage.




Claim 11 is amended as follows:
11. 	A system comprising: 
a radio frequency (RF) generator configured to generate RF energy; 
an ablation electrode configured to deliver the RF energy to target tissue to ablate the target tissue; 
a temperature sensor configured to measure temperature at the target tissue; 
a controller configured to: 
control the temperature sensor to measure a temperature curve at the target tissue; 
control the RF generator to supply the RF energy to the ablation electrode; 
determine a peak temperature on the temperature curve; 
determine whether the peak temperature is greater than a predetermined peak temperature; 
if the peak temperature is greater than the predetermined peak temperature, determine a time at which the temperature curve crosses to a temperature lower than the predetermined peak temperature; and 
if the determined time is greater than a predetermined time, 







Claim 17 is amended as follows:
17. 	The system of claim 11, wherein the controller is further configured to: 
cool the target tissue in a pre-heat stage, 
measure a temperature curve in the pre-heat stage; and 
determine an amount of RF energy to apply to the target tissue based on the temperature curve measured in the pre-heat stage.
Claim 18 is amended as follows:
18. 	The system of claim 17, wherein the controller is further configured to: 
determine a rate of change of at least a portion of the temperature curve measured in the pre-heat stage; and 
determine an amount of ablation energy based on the rate of change of at least a portion of the temperature curve measured in the pre-heat stage.
Claim 19 is amended as follows:
19. 	The system of claim 11, wherein the controller is further configured to: 
cool the target tissue in a pre-cooling heat stage, 
measure a temperature curve in the pre-cooling heat stage; and 
determine an amount of ablation energy to apply to the target tissue based on the temperature curve measured in the pre-cooling heat stage.




Claim 20 is amended as follows:
20. 	The system of claim 19, wherein the controller is further configured to: 
determine a rate of change of at least a portion of the temperature curve measured in the pre-cooling heat stage; and 
determine the amount of ablation energy based on the rate of change of at least the portion of the temperature curve measured in the pre-cooling heat stage.

Allowable Subject Matter
D.	Claims 1-20 as originally filed on 05/31/2018 have been fully examined on the merits.  Upon entry of the instant Examiner’s Amendment, claims 1 & 3-20 are pending, and are allowed. 

E.	The following is an Examiner’s statement of reasons for allowance:

Applicant’s claimed invention is directed to a method (independent claim 1) and system (independent claim 11) for determining whether target tissue has been successfully ablated.  More particularly, and with reference to the published application [U.S. 2018/0344383, published Dec. 6, 2018], Applicant’s invention is concerned with addressing asymmetric (or distorted) heating profiles [e.g., FIGS. 4B-4D] that may result when, e.g., the presence of certain anatomical landmarks [such as bones, muscles, blood vessels] results in RF ablation energy being pushed or pulled away from a target tissue during an ablation procedure such that the target tissue may not be successfully ablated [e.g., ¶’s [0076]-[0079]]. 
While it is known and understood in the art that the presence of anatomical structures can negatively impact RF ablation procedures [e.g., when heating occurs near large blood vessels, the blood flow dissipates energy away from the target tissue, resulting in a heat sink 
Applicant’s solution concerns determining whether there is a successful ablation by looking at temperature decay measured by temperature sensors [¶[0080]].  More specifically, FIGS. 6A and 6B show models of temperature decay around an ablation electrode. The target tissue may be ablated until a peak temperature is reached and then the peak temperature may be held.  The distortion introduces a different crossover point.  Thus, with a thermal sink or a thermal mass, the crossover point may be delayed.  The invention concerns determining a peak temperature and a crossover point in a temperature curve to determine whether the target tissue is properly ablated [see ¶’s [0081]-[0083]; FIGS. 6A-6C].
To this end, independent claim 1 requires measuring a temperature curve at target tissue (while ablation energy is applied to the  target tissue), and “determining a peak temperature on the temperature curve; determining whether the peak temperature is greater than a predetermined peak temperature; if the peak temperature is greater than the predetermined peak temperature, determining a time at which the temperature curve crosses to a temperature lower than the predetermined peak temperature; and if the determined time is greater than a predetermined time, generating a message indicating that the target tissue was successfully ablated.”  Independent claim 11 include similar limitations.  The prior art of record fails to teach, or render obvious, the foregoing limitations.  Accordingly, independent claims 1 and 11 are allowed. 





Conclusion
F.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794